In re Gills, Sherman; —Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Orleans Parish Criminal District Court, Div. “G”, No. 261-754.
The relator represents that the district court has failed to act timely on a motion ■for production of transcript he claims to have filed on October 27, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court.